DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon (US 2011/0073105 A1) in view of Dunn (GB 866629 A).

    PNG
    media_image1.png
    430
    1429
    media_image1.png
    Greyscale

Regarding Claims 1-5 and 9-11, Tandon discloses a solar heating assembly (100a) for collecting solar radiation and using it to heat water, said assembly comprising an array (114) of parallel tubes (102) whose first ends are affixed to an inlet manifold assembly (101a) and whose second ends are affixed to an outlet manifold assembly (101b), each said manifold assembly comprising tubular manifolds connected together end to end (see Figs. 1-2), wherein said manifolds are identical in shape (see manifolds 101a, 101a’, 101b, 101b’ which are identical in shape); wherein said manifolds are identical rigid injection mouldings (see MPEP, section 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); wherein each said manifold has an array of spigots along its body (indicated in annotated Fig. 5 above
Tandon does not disclose each said manifold assembly comprising tubular manifolds connected together end to end using a threadless connection arrangement in which: - a male end of one said manifold is joined with a female end of an adjoining said manifold, - tapered lugs on said male end are engaged with complementary tapered lugs on said female end, and - tapered recesses on a locking ring accommodate all said tapered lugs and apply sealing pressure to said connection; wherein a locking element in the form of a ring clamps said male end and said female end together; wherein said tapered lugs are engaged with internal recesses within said locking ring to thereby apply a sealing pressure to said connection by a cam lock system.
Dunn teaches a quick action releasable joint for pipes wherein assemblies comprising tubular elements are connected together end to end using a threadless connection arrangement in which: - a male end (7) of one said tubular elements (i.e. equivalent to the manifold(s) of Tandon) is joined with a female end (8) of an adjoining tubular element (i.e. equivalent to the manifold(s) of Tandon), - tapered lugs (6) on said male end are engaged with complementary tapered lugs (also 6) on said female end, and - tapered recesses (the space between elements 17) on a locking ring (14) accommodate all said tapered lugs (6) and apply sealing pressure to said connection (see Pg. 2, Lines 1-15); wherein a locking element in the form of a ring (14) clamps said male end and said female end together (see again Pg. 2, Lines 1-15); wherein said tapered lugs (6) are engaged with internal recesses (the space between elements 17) within said locking ring (14) to thereby apply a sealing pressure to said connection by a cam lock system (see again Pg. 2, Lines 1-15).

    PNG
    media_image2.png
    444
    529
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tandon wherein each said manifold assembly comprising tubular manifolds connected together end to end using a threadless connection arrangement in which: - a male end of one said manifold is joined with a female end of an adjoining said manifold, - tapered lugs on said male end are engaged with complementary tapered lugs on said female end, and - tapered recesses on a locking ring accommodate all said tapered lugs and apply sealing pressure to said connection; wherein a locking element in the form of a ring clamps said male end and said female end together; wherein said tapered lugs are engaged with internal recesses within said locking ring to thereby apply a sealing pressure to said connection by a cam lock system as taught and/or suggested by XXXXXXX, since both references .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tandon in view of Dunn as applied to claim 1 above, and further in view of Haas (DE 10339638 A1).
Regarding Claim 6, Dunn further teaches wherein a square-section annular seal (11) is held between said male (7) and female (8) ends.
Tandon in view of Dunn does not disclose said male end carries on its external surface two O rings in respective circumferential grooves.
Haas teaches a solar heating assembly comprising connected manifolds (20a, 20b), wherein a male end (22) carries on its external surface two O rings (10’, 11’) in respective circumferential grooves (23, 24).

    PNG
    media_image3.png
    634
    1095
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Tandon in view of Dunn wherein said male end carries on its external surface two O rings in respective circumferential grooves as taught and/or suggested by Haas, since such a modification would at a minimum provide a more fluid tight connection between said male and female ends by providing additional seals.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    487
    552
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    512
    610
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    606
    929
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    236
    608
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    605
    753
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799